FILED
                              NOT FOR PUBLICATION                           SEP 24 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



CLAUDIA ISABEL RUIZ-BARAJAS,                      No. 08-71538

               Petitioner,                        Agency No. A072-403-637

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Claudia Isabel Ruiz-Barajas, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
from an immigration judge’s (“IJ”) decision denying her application for

cancellation of removal. We dismiss the petition for review.

         We lack jurisdiction to review the agency’s discretionary determination that

Ruiz-Barajas failed to show exceptional and extremely unusual hardship to a

qualifying relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.

2005).

         Ruiz-Barajas’ contentions that the agency disregarded her evidence of

hardship and did not consider the evidence in the aggregate are not supported by

the record and do not amount to colorable constitutional claims. See id. at 930.

         We lack jurisdiction to review Ruiz-Barajas’ contentions that the IJ applied

an improper legal standard and used an improper factor in the hardship analysis

because she failed to exhaust those claims before the BIA. See Ontiveros-Lopez v.

INS, 213 F.3d 1121, 1124 (9th Cir. 2000).

         PETITION FOR REVIEW DISMISSED.




                                            2                                    08-71538